DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Remarks filed on 30 June 2022 has been acknowledged.
Currently, claims 1 – 4, 6 – 19 and 21 – 22 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 6 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq et al. (Hereinafter Tariq) (US 2019/0392242) in view of Groh et al. (Hereinafter Groh) (US 2017/0278303).

As per claim 1, Traiq discloses a method for generating a machine learning model for controlling autonomous vehicles (See at least abstract), the method comprising: 
obtaining, by processing hardware, training first sensor data from a plurality of sensors associated with one or more training vehicles, the first training sensor data being indicative of physical conditions of an environment in which the one or more training vehicles operate (See at least paragraph 24 - 27, 45 and figure 1; via plurality sensor takes image or data of environment near the driving vehicle); and 
training, by the processing hardware, a machine learning (ML) model using the training first sensor data, the second sensor data, the ML model being trained for generating physical environment parameters in response to input of real-world sensor output data (See at least paragraph 25 – 35 and 55 – 56 and Figure 1 and 10 training processor using Machine learning model for training captured sensor data and region of interest is generated by ML model for analyzing and training captured image data); 
wherein a controller in an autonomous vehicle (See at least paragraph 21) (i) receives sensor data from one or more sensors operating in the autonomous vehicle (See at least figure 1 and paragraph 24 – 27; via multiple sensors capturing environment near driving vehicle), (ii) applies the received current sensor data to the ML model to obtain parameters of an environment in which the autonomous vehicle operates (See at least Figure 6A; via received sensor data is applied to ML model to identify region of interest of an environment of driving autonomous vehicle), (iii) provides the generated parameters to a motion planner component to generate decisions for controlling the autonomous vehicle (See at least paragraph 48 – 50; vi planner generating routes and trajectories for autonomous vehicle based on ML model trained data), and (iv) causes the autonomous vehicle to maneuver in accordance with the generated decisions  (See at least paragraph 48 – 50; via controlling an autonomous vehicle based on trajectories planned by the planner).  
Tariq does not explicitly teach element of: 
obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data being indicative of simulated physical conditions of a virtual environment.
Groh teaches element of: 
obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data being indicative of simulated physical conditions of a virtual environment (See at least abstract; generating virtual sensor data for developing or testing computer vision detection algorithms are described. A system and a method may involve generating a virtual environment. The system and the method may also involve positioning a virtual sensor at a first location in the virtual environment. The system and the method may also involve recording data characterizing the virtual environment, the data corresponding to information generated by the virtual sensor sensing the virtual environment. The system and the method may further involves annotating the data with a depth map characterizing a spatial relationship between the virtual sensor and the virtual environment.).
Tariq teaches training, by the processing hardware, a machine learning (ML) model using the training sensor data, the ML model generating parameters of the environment in response to input sensor data, the ML model generating parameters of the environment in response to input sensor data (See at least paragraph 25 – 35 and 55 – 56 and Figure 1 and 10) as cited above but does not explicitly teach element of:
	training, by the processing hardware, a machine learning (ML) model using the first training sensor data, the second training sensor data, and respective sensor setting parameters of the plurality of sensors associated with the one or more training vehicles and the plurality of virtual sensors, the ML model being trained for generating physical environment parameters in response to input of real-world sensor output data and respective real-world sensor setting parameters. 
Groh teaches element of:
training, by the processing hardware, a machine learning (ML) model using the first training sensor data, the second training sensor data, and respective sensor setting parameters of the plurality of sensors associated with the one or more training vehicles and the plurality of virtual sensors, the ML model being trained for generating physical environment parameters in response to input of real-world sensor output data and respective real-world sensor setting parameters (See at least abstract and paragraph 2; In the development of computer vision algorithms through supervised machine learning to detect objects in a driving environment, diverse sets of sensor data are needed to train, develop, test and prove the detection algorithms and additional downstream functions associated with the algorithms. However, it usually takes considerable money, time and resources to acquire real-world sensor data. For example, to obtain real-world sensor data, sensors may need to be physically disposed along a driving path or mounted on a vehicle, and actual driving runs may need to be performed on various types of roads, for various traffic conditions and under various weather and lighting conditions in order for the sensors to collect numerous sets of sensor data for a variety of scenarios. For instance, for the robustness of the algorithms under various conditions, ambient variables or parameters such as weather, temperature, wind, lighting conditions and other factors may need to be included in the real-world sensor datasets. Consequently, the number of sets of sensor data to be collected may be enormous. In general, sensor data collected from hundreds or even thousands of miles of road, which may include as many as thousands of diverse images, is needed to develop an accurate and reliable computer vision detection algorithm, which translates to considerable amount of time, money and resources required to acquire such data.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify real world sensor to detect object and environment and analyze the data to control autonomous vehicle of Tariq, to include obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data being indicative of simulated physical conditions of a virtual environment; and training, by the processing hardware, a machine learning (ML) model using the first training sensor data, the second training sensor data, and respective sensor setting parameters of the plurality of sensors associated with the one or more training vehicles and the plurality of virtual sensors, the ML model being trained for generating physical environment parameters in response to input of real-world sensor output data and respective real-world sensor setting parameters as taught by Groh in order to provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for the development of a computer vision algorithm (Micks, see at least paragraph 10). 

As per claim 2, Traiq discloses wherein training the ML model includes: 
receiving, from a database, map data for a geographic region in which the one or more vehicles operate (See at least paragraph 48), 
comparing, by the processing hardware, mapping parameters included in the parameters generated by the ML model to the map data received from the database to generate an error signal (See at least paragraph 27, 30, 32 – 33, 48 and 67), and 
applying, by the processing hardware, the error signal to the ML model as an additional input (See at least paragraph 27, 30, 32 – 33, 48 and 67).  

As per claim 3, Traiq discloses wherein training the ML model includes: 
receiving, from a database, indications of locations of objects of a certain type in a geographic region in which the one or more vehicles operate (See at least paragraph 47), 
applying, by the processing hardware, the indications to the ML model as a cost function (See at least paragraph 47).  

As per claim 4, Traiq discloses wherein the objects of the certain type include traffic lights (See at least paragraph 47).  

As per claim 5, Traiq discloses all the elements of the claimed invention but does not explicitly disclose the element of: wherein the sensor data is first sensor data, the method further comprising: 
obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data indicative of simulated physical conditions of a virtual environment in which the one or more vehicles operate.  
	Groh teaches element of:
obtaining, by the processing hardware, second training sensor data from a plurality of virtual sensors, the second sensor data indicative of simulated physical conditions of a virtual environment in which the one or more vehicles operate (See at least abstract and paragraph 10).

As per claim 6, Traiq discloses wherein obtaining the sensor data includes obtaining, from each of the one or more vehicles, lidar data generated by one or more respective lidar systems (See at least figure 1 and paragraph 115).  

As per claim 7, Traiq discloses wherein obtaining the sensor data includes obtaining, from each of the one or more vehicles, camera data generated by one or more respective cameras operating in a visible range and/or an infrared range (See at least figure 1 and paragraph 115).  

As per claim 8, Traiq discloses wherein obtaining the sensor data includes obtaining, from each of the one or more vehicles, radar data generated by one or more respective radar systems (See at least figure 1 and paragraph 115).  

As per claim 9, Traiq and Levinson disclose element of: wherein training the ML model includes training the ML model using weather data indicative of current weather conditions in the environment in which the one or more vehicles operate (Tariq, see at least abstract and Levinson, see at least paragraph 59).  

As per claim 10, Traiq discloses wherein training the ML model includes training the ML model to generate respective confidence scores for the parameters of the environment (See at least abstract).  

As per claim 11, Traiq discloses wherein training the ML model includes training the ML model to generate parameters indicative of a curvature of a road on which the autonomous vehicle travels (See at least abstract).  

As per claim 12, Traiq and Levinson disclose element of: wherein training the ML model includes training the ML model to generate parameters indicative of lane markings on a road on which the autonomous vehicle travels (Levinson, see at least paragraph 56).  

As per claim 13, Traiq and Levinson disclose element of: wherein training the ML model includes training the ML model to generate parameters indicative of lane markings on a road on which the autonomous vehicle travels (Levinson, see at least paragraph 56).

As per claim 14, Traiq discloses all the elements of the claimed invention but does not explicitly disclose the element of:
wherein training the ML model includes training the ML model to determine a distance from the autonomous vehicle to an obstacle on a road on which the autonomous vehicle travels.  
Groh teaches element of:
wherein training the ML model includes training the ML model to determine a distance from the autonomous vehicle to an obstacle on a road on which the autonomous vehicle travels (See at least paragraph 2 and 23 - 24).

As per claim 15, Traiq discloses wherein training the ML model incudes training at least one of a deep neural network or a convolutional neural network (See at least paragraph 25).

Claims 16 – 19 and 21 - 22 have same or substantially similar claim limitations as claims 1 – 4 and 6 – 15. Therefore, claims 16 – 19 and 21 - 22 are rejected under same rationales as claims 1 – 4 and 6 – 15.

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 June 2022, with respect to the rejection(s) of claims 1 – 4, 6 – 19 and 21 – 22 under Tariq in view of Peake have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tariq in view of Groh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662